TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00670-CV



                                      In re Arnold French



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Arnold French filed a petition for writ of mandamus and emergency motion

seeking to stay a writ of possession. Having reviewed the pleadings and documents filed by French,

we deny the emergency motion and petition for writ of mandamus. See Tex. R. App. P. 52.8.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose and Field

Filed: October 15, 2013